Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/12/2022  have been fully considered.  Applicant has amended claim 1 to include curing the applied ink composition.  Applicant has amended claim 17 to include which is encapsulated according the method of claim 1.  Applicant’s arguments are dependent upon Applicant’s amendment.  New grounds or rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-2, 4, 8-13 iand 16 s/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 5,958,648) in view of Ogura et al (US 2003/0031867 A1)(“Ogura”) and of  Oh et al (US 2014/0306195 A1)(“Oh”) and Ha et al (US 2007/0120469 A1)(“Ha”) and of Meyer et al (U S2016/0343988 A1).
Nishimura discloses a method including 
Applying an ink on a substrate which has a display and on which the ink will form an interlaminar or interlayer insulating film (col. 1, lines 7-14 and Abstract).
Cured with for example ultraviolet radiation (col. 14, lines 21-28).
Nishimura is silent with respect to the curing being by applying vibration.  Nishimura does not explicitly state the epoxy composition is an ink.
Ogura, in the same field of endeavor of adhesives for semiconductors (Abstract), discloses epoxy compositions can be cured by ultraviolet light or by ultrasonic energy (para. 0034).  Ogura also discloses conditions of vibration of the ultrasonic  treatment in a range which overlaps the recited range, as Ogura discloses 60-110 kHz (para. 0066).
Ha, in the same field of endeavor of display devices (Abstract) discloses encapsulation of the emitting layers (para. 0071). Ha also discloses deposition of inks and vibrating them (para. 0099), the encapsulation including a sealing resin (para. 0071) which prevents moisture from penetrating to the  organic layer 50 (Fig 2 and para. 0071), which is a disclosure of encapsulation. Ha also discloses vibrating the inks (para. 0099) either during or after the ejecting of the inks (para. 0099).  Ha discloses organic encapsulation may be deposited by slit coating, (para. 0075), which is a disclosure of a jetting or a nozzle or a droplet method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used ultrasonic vibration as disclosed by Ogura in the method disclosed by Nishimura because Ogura discloses substituting a functional equivalents for the same purpose (MPEP 2144.06 (II) Substituting equivalents known for the same purpose).
It would have beenobvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Ha with the method disclosed by Nishimura in order to obtain the benefit of protection of the emitting layers from penetration of moisture.
Oh supports that the epoxy composition disclosed by Nishimura is an ink, as Oh discloses a spin coated epoxy that is an interlayer film (para. 0039) is an ink (para. 0049).
Meyer supports that the slit coating disclosed by Ha is a jetting method.
Re claim 2:  The combination of Nishimura and Ogura and Oh  and Ha and  Meyer discloses the limitation of claim 2, as Ogura discloses a time of 3 seconds for the ultrasonic treatment (para. 0066), which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05(I)).
Re claim 4:   The combination of Nishimura and Ogura and Oh  and Ha and Meyer discloses the limitation of claim 4, as Nishimura discloses a thickness  of 3.0 microns for the thickness of the film (col. 17, lines 6-9), which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05(I)).
Re claim 8:  The combination of Nishimura and Ogura and Oh and Ha and Meyer discloses the limitation of claim 8, as the combination of Nishimura and Ogura and Oh discloses curing the applied ink composition, as stated in the rejection of claim 1 above.
Re claim 9:  The combination of Nishimura and Ogura and Oh and Ha and Meyer  discloses irradiating the composition with light, as Ogura discloses  epoxy compositions can be cured by ultraviolet light or by ultrasonic energy (para. 0034).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have irradiated the composition with light because Ogura discloses a functional equivalents for the same purpose (MPEP 2144.06 (II) .
Re claim 10:  :  The combination of Nishimura and Ogura and Oh and Ha and Meyer discloses irradiating the composition with light, as Ogura discloses  epoxy compositions can be cured heat or by ultraviolet light or by ultrasonic energy (para. 0034).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have irradiated the composition with light because Ogura discloses a functional equivalents for the same purpose (MPEP 2144.06 (II) .
Re claim 11:  :  The combination of Nishimura and Ogura and Oh and Ha and Meyer discloses the heating the  composition before and/or after the curing, as Ogura discloses  with light, as Ogura discloses applying at least one of heat and curing and ultrasonic (para. 0034), and changes in the sequence is obvious (MPEP 2144.04(IV)(C)).
            Re claim 12:  Nishimura discloses heating to 150 to 250 degrees C, which overlaps the recited temperature range, and therefore the recited range is obvious (MPEP 2144.05(I)).
Re claim 13:  Nishimura discloses the heating for 3 minutes to 2 hours, which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05)(I).
Re claim 16:  Nishimura discloses epoxy col. (3, lines 38-48) and epoxy oxetanes (col. 10, lines 8-13) and fluorine containing surfactants (col. 13, lines 11-29) in the composition. Nishikawa discloses fluorine-based or  fluorine-containing surfactant as part of the composition (col. 13, lines 11-29).  


Claims 3  and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 5,958,648) in view of Ogura et al (US 2003/0031867 A1)(“Ogura”) and of  Oh et al (US 2014/0306195 A1)(“Oh”)  and Ha et al (US 2007/0120469 A1)(“Ha”) and of Meyer et al (U S2016/0343988 A1)  as applied to claim1 above, and further in view of Ishikawa (US 2003/0234848 A1).
Nishimura in view of Ogura and of Oh and Ha and Meyer  discloses the limitations of claim 1 as stated above.  Nishimura in view of Ogura and of Oh and Ha and Meyer is silent with respect to the recited dpi range.
Ishikawa, in the same field of endeavor of ink ejection of ink through an inkjet nozzle (Abstract and para. 0011), discloses print resolution of 720 dpii (para. 0185), which is within the recited range, therefore the recited range is anticipated (MPEP 2131.03 (I) Anticpation of ranges) or, in the alternative, is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the dpi disclosed by Ishikawa with the method disclosed by Nishimura in view of Ogura and of Oh and Ha and Meyer  in order to obtain high resolution as disclosed by Ishikawa (para. 0212).
Re claim 5:  The combination of Nishimura in view of Ogura and Oh and Ha and Meyer  and Ishikawa discloses two or more print patterns extending in one direction, as Ishikawa discloses more than one color in the set of nozzles, of which Ishikawa discloses at least one nozzle (para. 0029), which is a disclosure of two or more print patterns.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 5,958,648) in view of Ogura et al (US 2003/0031867 A1)(“Ogura”) and of  Oh et al (US 2014/0306195 A1)(“Oh”)   and Ha et al (US 2007/0120469 A1)(“Ha”) and of Meyer et al (U S2016/0343988 A1)  as applied to claim1 above, and further in view of Ishikawa (US 2003/0234848 A1) as applied to claim 5 above, and further in view of Madigan et al (US 2017/0157949 A1)(“Madigan”).
Nishimura in view of Ogura and of Oh and Ha and Meyer and of Ishikawa disclose the limitations of claim 5.  Nishimura in view of Ogura and of Oh and Ha and Meyer and Ishikawa is silent with respect to the recited pitch range.
Madigan, in the same field of endeavor of dispensing droplets from nozzles for printing droplets (Abstract), discloses control of the pitch and droplet size (para. 0083).
It would have been obvious to one of ordinary skill in the art to have determined the recited range of pitch in the method disclosed by Nishimura in view of Ogura and of Oh and Ha and Meyer and of Ishikawa because Madigan discloses that the pitch and droplet size are result-effective variables and are related, therefore one of ordinary skill in the art can determine the pitch of the droplets by optimization (MPEP 2144.05 (II)(A)) and MPEP 2144.05 (III)(C)). 
Re claim 7:  The combination of Nishikawa, Ogura, Oh, and Ha and Meyer and Ishikawa, and Madigan discloses the limitations of claim 7 because changes in the sequence of steps is obvious (MPEP 2144(IV)(C)).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 5,958,648) in view of Ogura et al (US 2003/0031867 A1)(“Ogura”) and of  Oh et al (US 2014/0306195 A1)(“Oh”)    and Ha et al (US 2007/0120469 A1)(“Ha”) and of Meyer et al (U S2016/0343988 A1) as applied to claim 1 above, and further in view of DeYoung  et al (US 2003/0113518 A1)(“DeYoung”).
Nishimura in view of Ogura and of Oh and Ha and Meyer discloses the limitations of claim 1 as stated above.  Nishimura in view of Ogura and of Oh is silent with respect to the composition being solventless.
DeYoung, in the same field of endeavor of displays (para. 0079) discloses coating of epoxy-containing materials (para. 0142) in which the coating is without solvent (para. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have  used a solvent free coating in the method disclosed by Nishimura in view of Ogura and of Oh and Ha and Meyer in order to obtain the benefit of a smooth appearance without graininess of the layer (DeYoung, para. 0009).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 5,958,648) in view of Ogura et al (US 2003/0031867 A1)(“Ogura”) and of  Oh et al (US 2014/0306195 A1)(“Oh”)   and Ha et al (US 2007/0120469 A1)(“Ha”) and of Meyer et al (U S2016/0343988 A1)  as applied to claim 1 above, and further in view of Ushirogouchi et al (US 2006/0025497 A1) (“Ushiorgouchi”).
Nishimura in view of Ogura and of Oh and Ha and Meyer discloses the limitations of claim 1 as stated above.  Nishimura in view of Ogura and of Oh and Ha and Meyer is silent with respect to the composition having the recited ratios of epoxy and oxetane groups.
Ushirogouchi, in the same field of endeavor of inkjet ink (Abstract), discloses the ratio of oxetane and epoxy compound affects curing rate and discharge performance (para. 0100).
It would have been obvious to one of ordinary skill in the art to have determined the recited range of ratio of epoxy and oxetane in the method disclosed by Nishimura in view of Ogura and of Oh and Ha and Meyer   because Ushirogouchi discloses that the pitch and droplet size are result-effective variables and are related, therefore one of ordinary skill in the art can determine the pitch of the droplets by optimization (MPEP 2144.05 (II)(A)) and MPEP 2144.05 (III)(C)). 



Claims 17 s/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 5,958,648) in view of Ogura et al (US 2003/0031867 A1)(“Ogura”) and of  Oh et al (US 2014/0306195 A1)(“Oh”) and Ha et al (US 2007/0120469 A1)(“Ha”) and of Meyer et al (U S2016/0343988 A1) as applied to claim 1 above and further in view of  Mo et al (US 2020/0335572 A1)(“Mo”).
Nishimura in view of Ogura and of Oh and Ha and Meyer discloses the limitations of claim 1 as stated above.  Nishimura in view of Ogura and of Oh and Ha and Meyer is silent with respect to the recited primary and secondary patterns.
Mo discloses an organic electronic device, as Mo discloses an organic light emitting diode (OLED) display  (para. 0003) including an organic layer including a pattern extending in a first direction and a secondary pattern extending in a second direction, as Mo discloses organic light emitting elements 700 (para. 0074) which are shown in Fig. 1A to have rectangular shape in which one side is longer than the other side, which is a disclosure of  adjacent the primary pattern on a substrate including an organic electronic element, the device has a ratio h/Hx100 of a height h of a groove portion between the primary pattern and the secondary pattern of less than 30%, as Mo discloses in Fig. 11A a pixel defining layer has height in a direction which is greater than that of a second direction as shown in Fig. 11B (para. 0105-1016).  
Mo is silent with respect to the value of the ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the recited ratio because Mo discloses that the ranges of the height of the pixel defining layer in the first and second directions are result-effective variables which one of ordinary skill in the art would have been able to determine through optimization, and to have combined the arrangement disclosed by Mo with the device disclosed by Nishimura in view of Ogura and Oh and Ha and Meyer in order to obtain the benefit disclosed by Mo, such as display uniformity (Mo, para. 0004).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895